DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “longitudinal translation of the inner shoulder” and “an abutting arrangement” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities: 
Claim 1 is objected since the claim does not disclose any transitional phrase. Claim 1 is suggested to be combined with claim 2 and be revised in accordance with the MPEP. The other claims is suggested to be revised in term of dependency.
Claim 12 in lines 8-9 recited the limitations “to determining” is suggested to be replace with “to determine”.
Claim 14 in line 3 recited the limitations “to create” is suggested to be replace with “to form”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 in line 5 recited the limitations “a tubular blank” is indefinite, claim 5 is a dependent of claim 2 therefore it is unclear if the tubular blank is the same recited in claim 1 or a new limitation.
Claim 5 in lines 6-7 recited the limitations “with the stepped mandrel in that: the first inner diameter” is indefinite, the language “in that” is unclear.
Claim 12 in lines 8-9 recited the limitations “the first outer surface in response to determining” is indefinite, the language “in response to determining” is unclear.
Claim 12 in line 15 recited the limitations “an abutting arrangement” is indefinite, it is unclear what arrangement is being claimed.
Claim 13 in line 2 recited the limitations “longitudinal translation of the inner shoulder” is indefinite, it is unclear what structure, Applicant is claiming.
Claim 13 in line 3 and claim 8 lines 1-2, recited the limitations “the second inner volume of the blank to translate” is indefinite, the language the second inner volume of the blank to translate is unclear.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courcelles EP. Publication (0,106,751) hereinafter Courcelles.
Regarding claim 1,
Courcelles discloses a tubular blank (tube marked as 13 in fig.4 hereinafter 9/13 see page 4 lines 11-12) for attaching to a stepped mandrel (2) of a flow forming assembly, 

    PNG
    media_image1.png
    477
    789
    media_image1.png
    Greyscale

wherein the tubular blank (9/13, in fig.4) has a stepped inner profile (see fig 4).
Regarding claim 2, (As best understood)
Courcelles discloses wherein the tubular blank (9/13, in fig.4) has a stepped inner profile comprising: 

a second inner surface (see fig 4) axially adjacent the first inner surface (32) and extending circumferentially about the central longitudinal axis (CL) to define a second inner volume (Space occupied by element marked as 2 in fig 4) having a second inner diameter (see fig 4) that is larger than the first inner diameter (see fig 4); and 
an inner shoulder (see fig 4) between the first inner surface and the second inner surface (see fig 4).
Regarding claim 3,
Courcelles discloses an end wall (see fig 4) extending radially inwardly from the second inner surface to at least partly close the first inner volume (Space occupied by element 10 see fig.4).
Regarding claim 5,
Courcelles discloses a flow forming kit (see fig.1-5) comprising: 
a stepped mandrel (2) comprising a first mandrel region (region occupied by element 10 in fig.4) having a first outer mandrel diameter (Diameter marked as element 10 in fig.4) and a second mandrel region (region occupied by element 2 in fig.4) having a larger second outer mandrel diameter (Diameter marked as element 2 in fig.4); and 
a tubular blank (9/13) as claimed in claim 2; 
wherein the tubular blank (9/13) is configured to cooperate with the stepped mandrel (9/13, see fig.4) in that:

the second inner diameter (see fig 4) corresponds to the second outer mandrel diameter (see fig 4) such that the second inner volume is suitable for receiving the second mandrel region (see fig 4).
Regarding claim 6,
Courcelles discloses wherein the first inner surface (see fig 4) has an axial (CL) extent such that, when the first inner volume receives the first mandrel region (see fig 4), an inner shoulder (see fig 4) of the blank (9/13) longitudinally opposes an outer mandrel shoulder (11) between the first mandrel region and the second mandrel region (see fig 4).
Regarding claim 7,
Courcelles discloses wherein the first inner surface (see fig 4) has an axial extent such that, when the first inner volume is fully occupied by the first mandrel region (see fig 4), some but not all of the second mandrel region is received by the second inner volume of the blank (9/13, see fig.4), to support the blank (9/13) on the second mandrel region (see fig 4).
Regarding claim 8,
Courcelles discloses wherein a step of the inner profile (see fig 4) has a shape that conforms to the shape of a step in the mandrel (11).
Regarding claim 9,

providing a stepped mandrel (2) that comprises a first mandrel region (region occupied by element 10 in fig.4) having a first outer mandrel diameter (Diameter marked as element 10 in fig.4) and a second mandrel region (region occupied by element 2 in fig.4) having a larger second outer mandrel diameter (Diameter marked as element 2 in fig.4); 
providing a tubular blank (9/13, in fig.4) having a stepped inner profile (see fig 4); 
locating the tubular blank (9/13) on the mandrel (2, see fig 4); and 
plastically deforming the tubular blank (9/13, see fig.4-5) over the mandrel (2) to create the shaped article (see fig.1).
Regarding claim 10,
Courcelles discloses wherein: the tubular blank (9/13) comprises a first inner volume (Space occupied by element 10, see fig.4) having a first inner diameter (see fig 4) and a second inner volume (Space occupied by element marked as 2 in fig 4) having a second inner diameter (see fig 4) that is larger than the first inner diameter (see fig 4); and 
locating the tubular blank (9/13) on the mandrel (2) comprises the tubular blank (31) snugly receiving the first mandrel region in the first inner volume of the tubular blank (see fig 4).
Regarding claim 11,
Courcelles discloses

plastically deforming the tubular blank (9/13) over the mandrel (2) such that the inner shoulder (see fig.4-5) of the blank (9/13) translates longitudinally along the first mandrel region towards the outer shoulder (11) of the mandrel (2, see fig.4-5).
Regarding claim 13, (As best understood)
Courcelles discloses wherein longitudinal translation of the inner shoulder (see fig.4) along the first mandrel region (region occupied by element 10 in fig.4) causes the second inner volume (Space occupied by element marked as 2 in fig 4) of the blank (9/13) to translate in the same longitudinal direction such that it snugly receives the second mandrel region (region occupied by element 2 in fig.4).
Regarding claim 14,
Courcelles discloses wherein plastically deforming the tubular blank (9/13) over the mandrel (2) to create the shaped article (shown in fig.1) comprises elongating the tubular blank (9/13) without changing the inner diameters of the tubular blank (9/13) during the flow forming method (see fig.4-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Courcelles EP Publication (0,106,751) hereinafter Courcelles.
Regarding claim 4,
The prior art Courcelles discloses all limitations in claim 1.
Courcelles discloses wherein the tubular blank (9/13, in fig.4) to be made of a material (metal, see pag. 4 lines 5,6), but is silent about the material to comprise at least one of a wrought steel, a nickel alloy and a titanium alloy and since no criticality is recited for the material to be comprised at least one of a wrought steel, a nickel alloy and a titanium alloy and well known in the mechanical art for material (i.e. metal) to be comprised to different alloy deemed suitable for specific operation and ensure durability In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Courcelles EP Publication (0,106,751) hereinafter Courcelles in view of Yoshihara JPS. Publication (5,921,429) hereinafter Yoshihara.
Regarding claim 12, (As best understood)
The prior art Courcelles discloses all limitations in claim 11.
Courcelles discloses the method of flow forming a shaped article (see fig. 1-5), with one or more necking dies (1, abstract) engaging a first outer surface of the blank (9/13, see fig.3-5), which is radially outwards of a first inner surface (see fig 4) defining the first inner volume (Space occupied by element 10, see fig.4), thereby elongating the first inner surface (see fig.3-4) such that the inner shoulder translates longitudinally along the first mandrel region towards the outer shoulder (11) of the mandrel (2, see fig.3-4); 
the one or more necking dies (1) disengaging (pag. 4 lines 15-16, recited multiple passes with the dies, therefore multiples passes equates multiple disengagement) the first outer surface (see fig 4) in response to determining that the inner shoulder of the blank (see fig 4) is abutting the outer mandrel shoulder (11); and 

Courcelles and Yoshihara disclose both art in the same field of endeavor (i.e. metal deformation).
Yoshihara, in a similar art, teaches a method of flow forming a shaped article (see fig. 1-6) with an apparatus (see fig.5) having one or more rollers (25) to engage an outer surface of the blank (10, see page 3 lines 8-9).
it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the deformation machine of such that it has one or more rollers to engage an outer surface of the blank. Examiner notes both references clearly teach a machine to deform tubes, therefore a simple substitution of Courcelles’s deformation machine with that of Yoshihara will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 31, 2022

/S.O.B./Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725